PATRICK J. JOYCE, ESQ.

Attorney at Law
70 Lafayette Street - 2nd Floor
New York, New York 10013
(212) 285-2299
FAX (212) 513-1989

New Jersey Office:

 

 

658 Ridgewood Read
ag ere Maplewood, NJ 07040
Mean FUORSED (973) 324-9417
December 31, 2019 eed a tied tae
VIA ECF
Judge Sidney H. Stein i = . =
United States District Court USDC SDNY
Southern District of New York DOCUMENT

Ee

500 Pearl Street i ELECTRONICALLY FILED
New York, NY 10007 hi DOC #: ___
’DATE FILED: _'/2/222°

 
 

 

 

 

 

RE: United States v. Jason Rhodes
18 Cr. 887 (JME)

 

perry

Dear Judge Stein,

I represent the defendant, Jason Rhodes, in the above-captioned case. I resubmit this letter
motion to correct the previous letter motion filed on December 31, 2020 (Docket No. 86). The
earlier filed letter motion was incorrectly addressed to Judge Jesse M. Furman, who was previously
assigned to the case. I resubmit the request below, and apologize for my mistake.

By way of this letter, I respectfully request a temporary modification of bail, granting Mr.
Rhodes permission to travel to Vermont on Friday, January 3, 2020. At this time, Mr. Rhodes’

travel is restricted. However, he requests authorization to travel to Vermont to attend his daughter’s
»hockey tournament-We have spoken to Pretrial Services and provide ittrthe address where

Mr. Rhodes will be staying. Neither Pretrial Services nor the Government object. ee
ae ee

Respectfully submitted,
fas !

Attothey for the Defendant Jason Rhodes

 

 

 

 

CC: Jared Lenow, AUSA /

Elisha Johnathan Kobre, AUSA (V/

Lisa Van Sambeck, Pre-trial Services (via email)

Myrna Carrington, Pre-trial Services (via email) ie a >I
Lisa Chan, Pre-trial Services (via email)

((

whe,

MS 105

Recs
